Citation Nr: 0420668	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from May 1966 
to May 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in November 2002 and a 
substantive appeal was received in December 2002.

As more particularly hereinafter explained, the issue of 
entitlement to service connection for PTSD under a merits 
analysis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision 
in June 1991; a notice of disagreement was not received to 
initiate an appeal from that determination. 

2.  A request to reopen his claim of service connection for 
PTSD was received from the veteran in July 1999. 

3.  Certain items of evidence received since the June 1991 
rating decision are so significant that they must be 
considered to fairly decide the veteran's claim. 


CONCLUSIONS OF LAW

1.  The June 1991 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002). 

2.  Evidence received since the June 1991 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for PTSD was 
denied by rating decision in June 1991.  The veteran was 
advised of that determination and furnished notice of 
appellate rights and procedures, but a timely notice of 
disagreement was not received to initiate an appeal.  That 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  In July 1999, the veteran 
requested that his claim be reopened.  The RO denied the 
request, and the present appeal ensued. 

New and material is defined by regulation.  38 C.F.R. 
§ 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) have been 
amended for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  However, since the 
veteran's request to reopen was received in July 1999, the new 
definition does not apply.  For purposes of this appeal, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The June 1991 denial of the veteran's PTSD claim appears to 
have been based in large part on a finding that there were no 
verified stressors.  Since that time, the veteran has 
submitted written accounts of stressors which he claims he 
experienced during his Vietnam service.  After reviewing these 
statements from the veteran, and assuming the credibility of 
this new evidence, the Board finds that the veteran's claim 
has been reopened.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  To this 
extent, the appeal is granted subject to the actions set 
forth in the following remand section of this decision. 


REMAND

Where the RO initially finds no new and material evidence to 
reopen and the Board then finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for 
appropriate development and a de novo review of the entire 
record under a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

Preliminary review of the claims file reveals that the 
veteran has not been afforded clear notice of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Implementing regulations have 
also been implemented.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The Court has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  

In addition, the Board notes that by way of correspondence 
received by the RO in August 2000, the veteran has identified 
several alleged PTSD stressors.  He did provide some details 
about the alleged stressors, such as locations, unit 
assignments and month and year.  In spite of RO requests to 
the veteran in July 2000 and August 2002, the veteran has 
failed to provide any additional details regarding these 
alleged stressors, such as the names of the individuals 
involved.  Moreover, in correspondence dated September 2002, 
the veteran expressed his desire to withdraw his statement 
about this crew chief being shot as an alleged stressor.  
Nevertheless, after reviewing the evidence of record, the 
Board believes there is sufficient information about the 
veteran's remaining alleged stressors to attempt to have them 
verified by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The Board also notes that the 
veteran has claimed that he was awarded the Purple Heart for 
a combat injury.  Appropriate action to verify this assertion 
is appropriate.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record 
furnish the veteran with an appropriate 
letter  to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to submit any evidence 
in his possession that he believes is 
relevant to his claim.

2.  The RO should send USACRUR the 
information provided by the veteran 
concerning his alleged stressors and ask 
USACRUR to attempt the verify the 
stressors.  The RO should also take 
appropriate action to attempt to verify 
the veteran's assertion that he was 
awarded the Purple Heart. 

3.  The RO should then review the claims 
file and determine whether the veteran 
engaged in combat with the enemy or 
whether a claimed stressor has been 
verified. 

4.  If, and only if, the RO determines 
that the veteran engaged in combat with 
the enemy or the RO finds that a claimed 
stressor has been verified, the veteran 
should be afforded a VA PTSD examination.  
The claims file must be made available to 
the examiner for review and the examiner 
should be expressly informed that the 
veteran engaged in combat with the enemy 
(in which case his claimed stressors are 
conceded) or expressly informed of the 
particular stressor or stressors which 
have been verified.  After reviewing the 
claims file and examining the veteran, 
the examiner should then clearly indicate 
whether or not the veteran suffers from 
PTSD and, if so, whether it is related to 
combat participation of to a verified 
stressor.  

5.  The RO should then review the 
expanded record and consider the 
veteran's claim on a de novo basis under 
a merits analysis.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



